Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 05/03/2022. 
Request for Continued Examination
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
Foreign Priority
4. Acknowledgment is made of applicant's claim for foreign priority based on an application (AU 019903282) filed in Australia on Sep 5, 2019. It is noted, however, that applicant has not filed a certified copy of the application (AU 019903282) as required by 37 CFR 1.55.
Allowable Subject Matter
5. Claims 1 and 14 are allowed. Claims 2, 4-13, and 15  are allowed as being dependent on the independent claim. 
6. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 05/03/2022 were fully considered and found to be persuasive. The closest prior art of record Candy (US 2021/0072418 A1) has common inventor, assignee and filing date.
In related art,  Payne (US 4507612 A) teaches metal detectors having the ability to identify the specific types of metal objects (e.g., targets) detected. Synchronous demodulators demodulate the signal developed in a receive coil coupled to an oscillator driven transmit coil and produce signals that include target pulses when the detector head housing the transmit and receive coils passes over a metallic object (e.g., a target) buried in the ground. The signals are processed to remove ground mineralization information and to determine the "phase angle" of the target, which angle uniquely identifies the detected target. The tangent of the phase angle is determined using either implicit division (sometimes referred to as steepest descent division) or direct division. Regardless of which division technique is used, as the signals are processed, they are continuously filtered to remove ground mineralization information. In addition, the target component of the signals is converted from pulse form into ringing signal form. The ringing signals are processed in a manner that maintains phase correlation between the signals and produces the desired phase angle information. Regardless of how implemented the phase angle information is only determined when the detector head is passing over the target, each such pass improving the accuracy of the result. Further, if the target signals being processed reach a magnitude sufficient to saturate the amplifiers used in various circuits, phase angle determination is inhibited. In addition, the depth of the target is determined by analyzing the magnitude of the target pulse produced when the detector head passes over a target. Both the target identity and the depth signals are displayed on juxtaposed LCD bar graphs.
However  Payne fails to teach, “wherein the receiver further comprises an electrostatic screen covering at least part of the winding, wherein the electrostatic screen is not directly connected to a ground; wherein the electrostatic screen is connected to an electronic circuit to receive signals from the receiver through the electronic circuit to reduce an effective capacitance presented by the electrostatic screen to the winding; and wherein the signals from the electronic circuit to the electrostatic screen are dependent on the receiving signals from the winding”. 
The cited prior art does not teach or suggest “A metal detector for detecting a target, the metal detector: comprising a transmitter for transmitting a transmitted magnetic field; a receiver, comprising a winding with a plurality of turns, for receiving a magnetic field; and a receive electronics connected to the winding for receiving signals from the  winding wherein the receiver further comprises an electrostatic screen covering at least part of the winding, wherein the electrostatic screen is not directly connected to a ground; wherein the electrostatic screen is connected to an electronic circuit to receive signals from the receiver through the electronic circuit to reduce an effective capacitance presented by the electrostatic screen to the winding; and wherein the signals from the electronic circuit to the electrostatic screen are dependent on the receiving signals from the winding”  (as recited in the independent claim 1), and
“An antenna for a metal detector including: at least a winding, the winding comprises a plurality of turns connected to receive electronics of the metal detector; and an electrostatic screen covering at least part of the winding; wherein the electrostatic screen is connected to an electronic circuit of the metal detector to receive a signal from the antenna through the electronic circuit to reduce an effective capacitance presented by the electrostatic screen to the winding, wherein the electrostatic screen is not directly connected to a ground; and wherein the signals from the electronic circuit to the electrostatic screen are dependent on the receiving signals from the winding, wherein the electronic circuit is connected to the receive electronics of the metal detector.” (as recited in independent claim 14).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858


/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858